Citation Nr: 1112187	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-24 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, South Carolina


THE ISSUE

Entitlement to an annual clothing allowance.

(The issue of entitlement to a disability rating in excess of 40 percent for chronic urethral stricture, also claimed as nerve blockage and nerve damage, is the subject of another decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from June 1975 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Columbia, South Carolina.  


FINDING OF FACT

The Veteran's single service-connected disability does not require the use of a prosthetic or orthopedic appliance that wears or tears his clothing or the use of a medication for a skin condition (related to the service-connected disability) that causes irreparable damage to his outer garments.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance are not met.  38 U.S.C.A. §§ 1162 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.810 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

In this case, the Veteran filed a claim seeking entitlement to an annual clothing allowance.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to- notify provisions of the VCAA are implicated.  The Court has also recognized that enactment of the VCAA does not affect matters before it on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Here, the VAMC has associated with the claims file all documentation relied upon in support of its denial of the Veteran's application for an annual clothing allowance.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating this claim.  38 U.S.C.A. § 5103A (a)(2).

Law and Analysis 

Under the applicable criteria, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability; or (2) the Chief Medical Director or designee certifies that, because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  See 38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(a) (2010).

Here, the Veteran's application for annual clothing allowance (VA Form 21-8678) was received in February 2007.  Currently, he is in receipt of a 40 percent disability rating for urethral stricture, also claimed as nerve blockage and nerve damage.  The Veteran has not claimed that he wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing or that he takes a doctor-prescribed medication for a skin condition (associated with his service-connected urethral stricture) that causes irreparable damage to his outer garments.  Instead, he asserts that his service-connected urethral stricture causes him to soil himself and that his clothes tear at the seams from excessive washing.  He also asserts that this service-connected disability requires the use of absorbent pads/materials and that he needs the funds to buy additional undergarments and outerwear to maintain his personal hygiene and preserve his self-esteem.  

Of record is a VA prescription profile for the period from March 2006 to May 2007.  While these records do reflect that the Veteran takes numerous medications for various medical conditions, they do not include a prescription for incontinence pads or briefs.  In addition, an October 2006 VA examination report shows that the Veteran did not have urinary leakage to the point that he wore absorbent materials in his underwear.  In any event, and of further significance in this matter, is the fact that any such incontinence pads or briefs or other absorbent materials are not prosthetic or orthopedic appliances pursuant to the applicable regulation.  38 C.F.R. § 3.810(a).  Furthermore, this list does not include doctor-prescribed medication for a skin condition related to the Veteran's service-connected disability.  

Indeed, in 2007, the Chief of the Prosthetics & Sensory Aids Service at the VAMC reviewed the Veteran's claims file and opined that the evidence did not show that the Veteran wears or uses a prosthetic device or orthopedic appliance (because of his service-connected disability), which would tend to wear out his clothing or that he takes a physician-prescribed medication for a skin condition due to his service-connected disability that causes irreparable damage to his outer garments.  Significantly, the claims folder contains no competent evidence that refutes this opinion.  

The Board has considered the Veteran's contentions that his clothing is so frequently soiled or stained from the symptoms of his urethral stricture that he has wear and tear due to the excessive washing of his clothing.  However, the controlling regulations do not provide for a clothing allowance for this purpose.  Because there is no indication that the Veteran uses a prosthetic or orthopedic device for his service-connected disability or that he takes doctor-prescribed medication for a skin condition related to such a service-connected disorder, there is no need to obtain certification from the Chief Medical Director or designee that the device causes such damage, as required by 38 C.F.R. § 3.810(a).  For these reasons, the Veteran's claim for an annual clothing allowance is legally insufficient.  

In cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.


ORDER

Entitlement to annual clothing allowance is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


